Birdsong, Judge.
Frederick Charles Zimmerman was indicted for burglary and aggravated sodomy. The jury found him not guilty of the burglary charge but guilty of aggravated sodomy. Zimmerman refused to allow representation by the appointed public defender or any public defender; he represented himself at trial, assisted by a public defender by the trial court’s order. On appeal, Zimmerman has steadfastly refused the assistance of any public defender; appointed appellate counsel, after filing notice of appeal, has been allowed to withdraw at Zimmerman’s insistence. Appellant Zimmerman has asserted to this court that he will not have a public defender represent him, that he has been unable to retain private counsel, that this court is “not going to receive enumeration [s] of error and brief at all from me [nor] are you to [accept] one from any public defender,” and has announced, “[t]here will not be a hearing until I can get capable and caring counsel.”
No enumerations of error or briefs have been filed in this case, despite repeated extensions of time and notice to Zimmerman that he file enumerations of error or be deemed in waiver. This appeal is subject to dismissal pursuant to Court of Appeals Rule 14 (a); however, without benefit of any allegations of error below, we affirm the verdict of the jury upon a finding that the evidence is sufficient to enable any *310rational trier of fact to find Zimmerman guilty of aggravated sodomy beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided April 2, 1990.
Frederick Zimmerman, pro se.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Cooper, J., concur.